Me. Justice Figueeas,
after stating the foregoing facts,, delivered the opinion of the court.
The findings of fact and conclusions of law contained in' the judgment, appealed from are accepted, with the exception of the sixteenth conclusion of law, the foregoing being accepted in lieu thereof:
*39816. Tlie real point of importance in this litigation upon which the demand for annulment rests principally is the supposition that the contract of lease was simulated by George I. Finlay, for the purpose of avoiding the effects upon the conjugal property which might result from the suit for divorce brought by his wife Emilia Yan Rhyn; but there is no evidence whatsoever which in a direct manner leads to the conviction that the contract was prompted by such a motive, and it is not possible to advance mere conjectures against the public instrument of October 24, 1906, executed with all the formalities and conditions required by the law, the falsity or nullity of which has not been established, and which contains the legitimate consideration of said contract of lease which was ratified by the contracting party George I. Finlay, according to letters addressed by him to Hilario Cuevillas and George Waymouth on November 7, 1902, for which reason it is not necessary to consider whether the heir and appellant Josephine Finlay de Fabián can or cannot prosecute an action for the annulment of said contract.
19. The costs of the appeal should be taxed against the party appellant.
In view of the provisions cited in the judgment appealed from, we adjudge that we should affirm and we hereby do affirm the judgment rendered by the District Court of San Juan on June 2, 1904, dismissing with costs the complaint filed by Josephine Finlay de Fabián against Finlay Brothers and Waymouth Trading Company, and we tax the costs of the appeal against the party appellant. This opinion will be communicated to the court and a copy hereof will be transmitted to the same for the proper purposes.
Chief Justice Quinones and Justices Hernández and Mac-' Leary concurred.
Mr. Justice Wolf did not sit with the court at the hearing of this case.